DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 04/29/2022 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1-7 have been considered and examined.  No claim(s) has/have been canceled.  

Drawings
Figures 1-7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings were received on 4/29/2022.  These drawings are unacceptable.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (“AAPA”) in view of Fay (US Pub. 2013/0249394).
Regarding claim 1, AAPA discloses an LED light strip bendable (Figs. 3-5) comprises: a core wire (1’ core wire) having a top surface that is recessed in a height-wise direction (Figs. 1) to define a core wire groove (Fig. 1; 8’ core wire groove) arranged along a longitudinal direction of said LED light strip (Fig. 3 and 4) in the middle (see Fig. 4), and at least two main wires (20’ and 21’ main wires) arranged in said core wire (1’) on two opposite sides of said core wire groove (see Fig. 4;8’ core wire groove) in a lateral direction (Fig. 1); a plurality of LED light strings (see Fig. 3; at least three shown) arranged in said core wire groove (8’) at intervals (see Fig. 3), which include at least LED light sources (5’ LED light sources), electronic components (6’ electronic components) and connecting wires (7’ connecting wires), and the first and last connecting wires of each LED light string are connected in parallel between (Fig. 3) said two main wires (20’ and 21’; 0003); an insulation wrap layer (4’ soft elastic plastic or silica gel) wrapped outside said core wire (1’); except for An LED light strip bendable in multiple directions comprises: wherein said two main wires have a wavy curve structure, and wherein the wavy structure includes multiple waves consecutively connected in the longitudinal direction, and the multiple waves comprise troughs and ridges that are alternate in the longitudinal direction and spaced from each other in the height-wise direction so as to define a bending direction of the wavy structure in the height-wise direction.
Fay teaches an LED (910 LEDs) light strip bendable in multiple directions (0042) comprises: wherein said two main wires (Fig. 9; 922, 924 negative and positive electrical bus) have a wavy curve structure (see Fig. 9), and wherein the wavy structure includes multiple waves consecutively connected in the longitudinal direction, and the multiple waves comprise troughs and ridges that are alternate in the longitudinal direction and spaced from each other in the height-wise direction (Fig. 9) so as to define a bending direction of the wavy structure in the height-wise direction (Figs. 29-31).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use wavy curve structure as taught by Fay for the main wires as disclosed by AAPA to utilize a known configuration for wires to provide a flexible LED light strip (0042; Fig. 29-31).

	
As to claim 6, AAPA discloses wherein said core wire (1’) and said insulating wrap layer (4’) are made of soft plastic material or silica gel material (0003 silica gel or soft plastic).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Fay as applied to claim 1 above, and further in view of Liu et al. (CN207527349U:”Liu1”).
Regarding claim 2, AAPA discloses the invention as disclosed above except for wherein said plurality of LED light strings are arranged on a FPCB board.
Liu1 teaches said plurality of LED light strings (Fig. 2 plural light strings) are arranged on a FPCB board (Fig. 1; 4’ FPCB; page 2/5 first and second paragraph under Background Technology;).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use light strings/FPCB configuration as taught by Liu1 for light strings configuration as disclosed by AAPA to utilize a working light string/circuit board configuration for a flexible LED longitudinal light (page 2/5 first paragraph under Background Technology.).

Regarding claim 3, AAPA discloses the invention as disclosed above except for wherein said FPCB board includes a plurality of device soldering areas arranged at intervals, and a connection area between the adjacent device soldering areas; wherein the device soldering area soldered with an SMD LED light source and SMD electronic components, and said connecting wire for connecting each SMD LED light source and SMD electronic components is formed on said connection area.
Liu1 teaches said FPCB board includes a plurality of device soldering areas (Black dots; page 2/5; first paragraph under Background technology) arranged at intervals (Fig. 2), and a connection area (area between black dots in Fig. 2) between the adjacent device soldering areas (Black Dots Figure 2); wherein the device soldering area soldered with an SMD LED light source and SMD electronic components (Page 2/5; first paragraph under Background technology; surface mount technology), and said connecting wire for connecting each SMD LED light source and SMD electronic components is formed on said connection area of a flexible light (Fig. 2; 2/5 first and second paragraph under Background technology.).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use SMT/FPCB board configuration as taught by Liu1 for the connection area as disclosed by AAPA as modified by Fay and Liu1 to utilize a working structure for the connection area configuration of a flexible LED longitudinal light (title).

Regarding claim 4, AAPA discloses the invention as disclosed above except for said connection area is a wavy curve structure, which has a bending direction that is the same as the bending direction of the wavy curve structure of said two main wires.
Fay teaches said connection area (Fig. 15-17; 0050; Where 1523, second positive electrical bus, is connected to 1510/1512 LEDs) is a wavy curve structure (1523  second electrical bus is wavy in the same manner and orientation as 1522 negative electrical bus and 1524 positive electrical bus), which has a bending direction that is the same as the bending direction of the wavy curve structure of said two main wires (1522 and 1524) (
    PNG
    media_image1.png
    479
    461
    media_image1.png
    Greyscale
).

Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use wavy curve structure/connection area configuration as taught by Fay for the connection area/two main wire configuration as disclosed by AAPA as modified by Fay and  Liu1 to utilize the same reasons as found in claim 1 and the wavy shapes are known to absorb mechanical energy that could otherwise open the circuit or damage the structure and/or wavy structures are known for making able to bend (Figs. 29-31).




Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Fay as applied to claim 1 above, and further in view of Liu et al. (CN208185965U:”Liu2”).
Regarding claim 2, AAPA discloses the invention as disclosed above except for wherein said plurality of LED light strings are arranged on a FPCB board.
Liu2 teaches said plurality of LED light strings (Fig. 2 plural light strings) are arranged on a FPCB board (Fig. 1; 4’ FPCB; page 2 first paragraph;).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use light strings/FPCB configuration as taught by Liu2 for light strings configuration as disclosed by AAPA to utilize a working light string/circuit board configuration for a flexible LED longitudinal light.

Regarding claim 3, AAPA discloses the invention as disclosed above except for wherein said FPCB board includes a plurality of device soldering areas arranged at intervals, and a connection area between the adjacent device soldering areas; wherein the device soldering area soldered with an SMD LED light source and SMD electronic components, and said connecting wire for connecting each SMD LED light source and SMD electronic components is formed on said connection area.
Liu2 teaches said FPCB board includes a plurality of device soldering areas (Black dots Fig. 2; page 1 paragraph beginning “FIG. 1 AND FIG. 2…”; smt welding = soldering) arranged at intervals (Fig. 1 and 3), and a connection area (area between black dots) between the adjacent device soldering areas (Black Dots Figure 2); wherein the device soldering area soldered with an SMD LED light source and SMD electronic components (page 1 paragraph beginning “FIG. 1 AND FIG. 2…”;), and said connecting wire for connecting each SMD LED light source and SMD electronic components is formed on said connection area of a flexible light (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use SMT/FPCB board configuration as taught by Liu2 for the connection area as disclosed by AAPA as modified by Fay and Liu2 to utilize a working structure for the connection area configuration of a flexible LED longitudinal light (title).

Regarding claim 4, AAPA discloses the invention as disclosed above except for said connection area is a wavy curve structure, which has a bending direction that is the same as the bending direction of the wavy curve structure of said two main wires.
Fay teaches said connection area (Fig. 15-17; 0050; Where 1523, second positive electrical bus, is connected to 1510/1512 LEDs) is a wavy curve structure (1523  second electrical bus is wavy in the same manner and orientation as 1522 negative electrical bus and 1524 positive electrical bus), which has a bending direction that is the same as the bending direction of the wavy curve structure of said two main wires (1522 and 1524) (
    PNG
    media_image1.png
    479
    461
    media_image1.png
    Greyscale
).

Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use wavy curve structure/connection area configuration as taught by Fay for the connection area/two main wire configuration as disclosed by AAPA as modified by Fay and  Liu2 to utilize the same reasons as found in claim 1 and the wavy shapes are known to absorb mechanical energy that could otherwise open the circuit or damage the structure and/or wavy structures are known for making able to bend (Figs. 29-31).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA, Fay and (Liu1 or Liu2) as applied to claim 4 above, and further in view of Zhang (CN208706175U).
Regarding claim 5, AAPA discloses the connection area between adjacent device soldering areas is at least a long strip with a width (see Fig. 3)  except for (a) wherein said device soldering area is rectangular, and (b ) the connection area between adjacent device soldering areas is at least a long strip with a width smaller than the width of said device soldering area.
(a ) Zhang teaches wherein said device soldering area is rectangular (page 5 of English translation; paragraph beginning “in one embodiment, the first solder area 111a … rectangular”).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use rectangular soldering area as taught by Zhang for the soldering area as disclosed by AAPA as modified by Fay and (Liu1 or Liu2) to utilize simple substitution of one soldering shaped area for another to obtain predictable results.
	
(b ) AAPA teaches the connection area and Liu teaches the device soldering area (Black dots of Fig. 2).  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “the connection area between adjacent device soldering areas is at least a long strip with a width smaller than the width of said device soldering area”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the device soldering area/connection area configuration of AAPA as modified by Fay, (Liu1 or Liu2) and Zhang with the limitation “the connection area between adjacent device soldering areas is at least a long strip with a width smaller than the width of said device soldering area” through design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, choosing aesthetic design choices involves only routine skill in the art. (See MPEP 2144.04 I) and/or to provide simple substitution of one connection area/soldering area configuration for another to obtain predictable results.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Fay as applied to claim 6 above, and further in view of Yang et al. (US Pub. 2017/0328527).
AAPA discloses the invention as disclosed above except for wherein said main wire is made of copper, aluminum steel or alloys of the above materials.
Yang teaches wherein said main wire (Fig. 4 and 5; 21 and 22 power supply wires) is made of copper (0036 copper or aluminum), aluminum steel or alloys of the above materials.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the materials for the main wire as taught by Yang for the main wires as disclosed by AAPA as modified by Fay to utilize a material that is good for randomly bendable and shapeable (0036) of a light bar and are relatively good in bending property (0036).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875                    

/RAJARSHI CHAKRABORTY/           Supervisory Patent Examiner, Art Unit 2875